Citation Nr: 1509250	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  00-02 588	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including due to exposure to Agent Orange and/or asbestos.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to March 1973 and had subsequent service in the Army National Guard from April 1973 to April 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In February 1999, the RO denied the Veteran's claim of entitlement to service connection for a respiratory condition predicated on exposure to herbicides (namely, the dioxin in Agent Orange).  In September 1999, the RO also denied service connection for a psychiatric disorder, inclusive of PTSD, and determined that new and material evidence had not been submitted to reopen a previously-denied claim for service connection for residuals of a back injury.  And lastly, in November 1999, the RO denied service connection for a lung condition based on alleged exposure to fiberglass.  The Veteran since has attributed his lung condition instead to exposure to Agent Orange and/or asbestos.

As support for his claims, the Veteran testified at an RO hearing in May 2000.  He also later testified at another hearing at the RO, in September 2004, but this time before the undersigned Veteran's Law Judge (VLJ) of the Board, which is often and more commonly referred to as a Travel Board hearing.  Thereafter, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), in November 2004 and again in December 2005 for additional development, including further attempts to obtain the Veteran's complete service treatment records (STRs), also medical records from a company where he previously had been employed, outstanding treatment records from VA medical facilities, records from the Social Security Administration (SSA), and personal information from him as well as other information and evidence from the U.S. Armed Services Center for Research of Unit Records (USASCRUR).  Following that development, the AMC issued supplemental statements of the case (SSOCs) continuing to deny the claims.

In a subsequent March 2010 decision, the Board granted the Veteran's petition to reopen his claim for service connection for residuals of a back injury.  However, because the Board could not immediately readjudicate this claim on its underlying merits, the claim was remanded along with the claims for service connection for a psychiatric disorder, inclusive of PTSD, and for a respiratory disorder, including as secondary to Agent Orange and/or asbestos exposure, for further development and consideration, specifically, for VA examinations addressing the etiology of these claimed disabilities and to have the USASCRUR (now the Joint Services Records Research Center (JSRRC)) try and independently verify the Veteran's alleged PTSD stressors.

In a February 2012 rating decision, on remand, the AMC granted service connection for PTSD and assigned a 70 percent rating for this disability retroactively effective from February 17, 1999, and a higher (and maximum possible) 100 percent rating for this disability as of August 8, 2010.  The AMC also issued an SSOC continuing to deny the remaining claims, however.

With respect to that claim of entitlement to service connection for PTSD, since it was resolved in the Veteran's favor, there is no remaining issue or controversy regarding that claim.  There is no indication he disagreed with the 70 percent rating that initially was assigned for his PTSD and/or the effective date for that rating or even his higher 100 percent rating, and he has to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

But because the Veteran also has received diagnoses of psychiatric disorders other than PTSD, the issue of his entitlement to service connection for these other mental disorders remained before the Board.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2012, the Board remanded the remaining claims for still additional development, including obtaining supplemental medical nexus opinions regarding the determinative issue of etiology.

In an April 2013 rating decision since issued, on remand, the AMC additionally granted service connection for schizoaffective disorder.  So both the PTSD and schizoaffective disorder are now considered service-connected disabilities.  An SSOC that same month, however, continued the denials of service connection for a respiratory disorder, major depressive disorder, and paranoid schizophrenia.

In still more recent October 2013 and September 2014 remands, the Board determined that, because that supplemental psychiatric opinion did not address the etiologies of these other mental disorders (major depressive disorder or paranoid schizophrenia), and since the respiratory disorder opinion did not address the issue of whether it is a result or consequence of Agent Orange exposure, the Board had to yet again remand these claims to the RO via the AMC in Washington, DC.  That development since has been completed, and these remaining claims have continued to be denied, so they are again before the Board.


FINDINGS OF FACT

1.  Aside from his PTSD and schizoaffective disorder, the Veteran's major depressive disorder and paranoid schizophrenia are the result of his service.

2.  Resolving all reasonable doubt in his favor, he also likely was exposed to asbestos during his service.

3.  As well, he presumptively was exposed to herbicides while on active duty in Vietnam.

4.  The most persuasive evidence of record, however, meaning the most competent and credible, does not link any current lung or respiratory disorder to his active military service.


CONCLUSIONS OF LAW

1.  Like his PTSD and schizoaffective disorder, the Veteran's major depressive disorder and paranoid schizophrenia were incurred during his active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2014).

2.  But his lung or respiratory disorder is not shown to be due to a disease or an injury that was incurred in or aggravated by his active military service or that may be presumed to have been.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.300, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

To this end, VA must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

When the claim is for service connection, the notice should address all five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, but also the "downstream" (4) disability rating, and (5) effective date in the eventuality service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The United States Court of Appeals for Veterans Claims (Court/CAVC) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that, to the extent possible, the VCAA notice also should be provided to the claimant before an initial unfavorable decision on the claim.  Pelegrini at 119-20.  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively rectified ('cured') by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, April 2001, May 2003, January 2005, and May 2006 letters provided the Veteran the required notice of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain the necessary supporting evidence, and the assistance that VA would provide in obtaining this necessary supporting evidence.  He also received notice consistent with Dingess as concerning the "downstream" disability rating and effective date elements of his claims, in the event service connection ultimately is granted.

VA also has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  To the extent possible, his VA and non-VA treatment records were obtained.  As well, his available STRs are in his claims file, but they admittedly are incomplete, though all attempts to obtain the missing ones were unsuccessful.

When, through no fault of the Veteran, records under the control of the Government such as STRs are unavailable, there is a heightened obligation to discuss the reasons and bases for a decision and to consider applying the benefit-of-the-doubt doctrine.  VA also is obligated to try and obtain alternative forms of evidence, such as Surgeon General's Office (SGO) extracts or other evidence from the National Archives and Records Administration (NARA).  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  And although there is no presumption of service connection arising in this unfortunate circumstance, that is, no presumption that the missing records, if available, necessarily would support the claim, VA is obligated to exercise greater diligence in assisting the Veteran with the development of the evidence in support of his claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  It also has been held that VA must provide a thorough 'explanation to the [claimant] on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified.'  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  But having said that, the Board must also reiterate that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).

Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by suggesting a correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).

Also consider that when, as here, there has been a hearing, the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), is implicated.  In that decision the Court held that the presiding hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, the hearing officer and undersigned VLJ that presided over the May 2000 and September 2004 hearings correctly identified the issues on appeal and pertinent treatment records.  The undersigned, in particular, also noted the importance of having supporting nexus evidence establishing the required correlation between the claimed disabilities and service.  The Veteran has not alleged there was any deficiency in the conducting of those hearings, including in relation to the presiding hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming for the sake of argument there was such a deficiency, the Board finds that it did not prejudice the claims.  In Bryant, 23 Vet. App. at 498-99, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability (in a claim concerning entitlement to service connection), the purpose of 38 C.F.R. § 3.103(c)(2) nonetheless had been fulfilled because the record reflected that these issues were developed by VA and through the Board's multiple remands.  Indeed, after discussion during his hearings of the importance of having the required medical nexus evidence, the Veteran demonstrated his actual knowledge of this evidentiary requirement lending credence to his claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  There also is no indication he had any additional information or evidence to submit, that is, other than that since obtained on remand.

The additional development of the claims directed in the Board's remands of these claims, including especially the most recent remand in September 2014, was completed.  The supplemental VA nexus opinion was obtained and fully supported; therefore, there was compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-4 (1999) (indicating situations when it is acceptable to have 'substantial', even if not 'exact' or 'total', compliance with remand directives).

The Board therefore is proceeding with adjudication of these remaining claims.

II.  Legal Criteria for Showing Entitlement to Service Connection

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts he has a respiratory disorder partly due to herbicide exposure.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

For the purpose of this section, 'the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.'

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  This list of diseases includes:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus (adult-onset diabetes), Hodgkin's disease, non-Hodgkin's lymphoma, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, Parkinson's disease, 'early onset' peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).


These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders; endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  As indicated, however, chronic obstructive pulmonary disease (COPD) is not one of the conditions identified in § 3.309(e) as presumptively associated with exposure to Agent Orange.  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

As an alternative to possible herbicide exposure during his active military service, the Veteran also alleges he was exposed to asbestos while installing a fiberglass parking lot in Virginia in 1973.  There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter, 'DVB Circular').  The information and instructions contained in the DVB Circular since have been included in the Manual at M21-1MR, Part 4, Subpart II, ch. 2, sec. C(9) (December 16, 2011).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

VA must analyze the Veteran's claim for service connection for asbestos-related disease under the DVB Circular and the other agency-created guidelines, since the regulations do not specifically address asbestos exposure.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  The Board must determine whether the claim development procedures applicable to asbestos-related claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (indicating that the Board should specifically reference the DVB Circular and discuss the RO's compliance with the Circular's claim-development procedures on asbestos-related cases).  Unlike the regulations for herbicide exposure, the agency guidance documents on asbestos-related lung disease do not create a new presumption or a new basis of entitlement to benefits, and they do not bestow any rights on VA claimants.  They simply set forth an internal agency procedure for decision-making.  Id. at 124.

The RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind latency and exposure information.  Manual, M21-1MR, Part 4, Subpart II, ch. 2, sec. C(9)(h) (December 16, 2011).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Manual, M21-1MR, Part 4, Subpart II, ch. 2, sec. C(a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id.


Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at sec. C(b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at sec. C(d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at sec. C(h).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine whether the evidence is 'credible', or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In certain instances, lay evidence has been found competent with regards to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony 'falls short' in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).


When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Analysis

      A.  Acquired Psychiatric Disorder other than PTSD and Schizoaffective Disorder

The Board remanded this claim for a psychiatric disorder other than PTSD and schizoaffective disorder since the Veteran had still additional diagnoses including major depressive disorder and paranoid schizophrenia.

In a March 2014 VA opinion since provided the examiner determined that the condition being claimed was at least as likely as not incurred in or caused by the Veteran's active military service.  This examiner observed the Veteran's problems appear to have begun during his military tour and that his drinking and drug use were as likely as not related to his efforts at coping with his hyperarousal and suspiciousness and other PTSD-related symptoms.  Based on the type of symptoms, the current report of symptoms, available history, and the examiners understandings of the development of schizophrenia and PTSD, it was her opinion that the Veteran had a family predisposition to schizophrenia but that he had not developed the syndrome of psychotic symptoms before he was inducted into the military.  His reports of hearing command voices may have been an aggravation of a family predisposition to mental disorders, but there is no evidence they interfered with his ability to enlist at the time or other activities.  The examiner further explained that the symptoms of depression and PTSD are overlapping.

This examiner therefore apparently was unable or unwilling to parcel out or differentiate the extent of symptoms that is specifically attributable to one mental disorder versus another - whether it is PTSD, schizoaffective disorder, major depressive disorder, or paranoid schizophrenia.  And in this circumstance VA must conclude all symptoms are attributable to the Veteran's service, i.e., to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Because of this, service connection is warranted additionally for the major depressive disorder and paranoid schizophrenia.

      
B.  Respiratory Disorder

Factual Background

The Veteran as mentioned attributes his lung or respiratory disorder to exposure to asbestos and/or herbicides (the dioxin in Agent Orange) during his service.  As also already mentioned, some of his STRs are missing.  But in an Army National Guard enlistment examination report dated in April 1973, the examiner described the Veteran's lungs as normal.  Also, when reporting his relevant medical history, the Veteran specifically denied shortness of breath, pain or pressure in his chest, chronic cough, or asthma.

In private treatment records dated in December 1975, April 1976, January 1979, and January 1999, the Veteran was treated for an upper respiratory infection (URI).  A May 1986 medical certificate also noted a diagnosis of URI.

During a July 1985 VA Agent Orange screening, however, the Veteran denied any history of shortness of breath, wheezing, or asthma.  He indicated he was a seaman and infantry for security, and that he had handled Agent Orange in service.  A chest X-ray was negative, however.

In a November 1994 private treatment record, the Veteran complained of shortness of breath at rest.  He reported possible exposure to toxins from 1970 to 1973 while working for Coca Cola, in 1985 while working for Slime Paint, in 1970 while working for Port Allen Marine, and from 1973 to 1983 while working for Ethyl.  He indicated that he had worked as a chemical operator for those listed in the dates of exposure.  He also indicated he smoked one package of cigarettes per day.  The examiner noted that a pulmonary function test (PFT) done in November 1994 was indicative of restricted lung disease.  The examiner also noted a contemporaneous November 1994 private chest X-ray report indicating there were primary and secondary opacities involving two mid-lung fields and the left lower lung field, profusion 1/0.  The examiner explained that these findings were consistent with asbestosis.  The examiner also determined that, based on the records, and his reading of the chest X-ray, the diagnosis was asbestosis with impairment of restrictive disease, within a reasonable degree of medical certainty.  The examiner further pointed out that the diagnosis of "pulmonary asbestosis" means that the individual is suffering from an abnormality of the parenchymal lung tissues as a result of exposure to asbestos products.

During the May 2000 RO hearing, the Veteran testified that he had served in Vietnam for eight months and 23 days.  He added that, after Vietnam, he had worked on a special program called Osstock in Virginia, where he loaded a ship and put down a fiberglass parking lot.  He reported having numerous throat infections when he went to work with Ethyl Corporation, and at that time he was told he had spots on his lungs.  He was advised to quit smoking.  He said he did not seek treatment for years after service, and that his current diagnosis is asbestos lungs.  He asserted that he had received this diagnosis from VA, but that he was not put on medication. 

In a January 2004 VA progress note, the Veteran complained of increased shortness of breath at rest for 2 days.  He also reported being diagnosed with pneumonia and placed on antibiotics two days earlier.  The shortness of breath had not subsided and was not associated with "pinching" type left-sided chest pain, apparently referencing what would be expected had he had a heart attack.  He had a 5-year history of this same chest pain.  The examiner also noted a history of asbestosis and Agent Orange exposure.  The examiner referred to a private chest 
X-ray report showing interstitial infiltrative changes in the lower lung fields, bilaterally, consistent with bilateral pneumonitis.  The diagnoses were exacerbation of congestive heart failure and pneumonia.  The examiner explained that the pneumonia may have been responsible for the Veteran's symptoms versus his chronic lung asbestosis/agent orange exposure.

In a February 2004 private treatment record, the Veteran continued to complain of shortness of breath.  A portable chest X-ray showed that his peripheral lung fields were clear.  The examiner noted that the bibasilar infiltrate seen previously in January 2004 had cleared. 

In an April 2004 private treatment record, the Veteran again complained of shortness of breath of one to two days' duration.  An April 2004 X-ray report showed an interstitial infiltrate in the right middle lobe.  The diagnosis was mild congestive heart failure exacerbation.

During his September 2004 Travel Board hearing, the Veteran testified that, after returning from Vietnam, he was stationed in Virginia and part of a project that put down a fiberglass parking lot on a beach area.  He explained that he unrolled rolls of fiberglass and the wind was blowing the stuff causing him to sneeze and his throat to itch.  He never went to the doctor until he learned about asbestosis.  After he got out of the service, in about October 1973, he went to work for Ethyl Corporation and they took pictures of his chest and told him he had spots on his lungs.  He stated that he has been to VA, also, and they ran tests and found something wrong with his left node.  He does not receive any treatment for his lung condition.  He stated he currently has shortness of breath and pneumonia.  

In an October 2005 VA progress note, the Veteran complained of reported chest pain when he "takes a deep breath".  He said this had been a problem for years and that he has "asbestos lung." 

In a February 2006 VA addendum note, the Veteran reported having shortness of breath with chest pain.  A chest X-ray showed no infiltrates. 

In a May 2006 private treatment note, the Veteran complained of shortness of breath and chest pain.  A chest X-ray was normal and lung fields were noted as clear. 

During a February 2011 VA examination, the examiner reviewed the Veteran's claim file, including the April 1973 STRs and November 1994 private treatment record showing a diagnosis of asbestosis.  The Veteran complained of breathing difficulty for "a very long time" and stated that he thinks his symptoms started in the 1970s, presumably referring to during his service.  He reported working with Agent Orange containers on land, and he was the guard and helped load the containers from land to ship.  He also reported using asbestos grinding pads in the Navy to work on ships while he was a watercraft operator.  Back then, he said he had tachycardia, sweating, and difficulty catching his breath.  He was improved now and his defibrillator does not go off anymore.  He reported a history of wheezing, dyspnea on moderate exertion, and non-anginal chest pain.  The examiner referred to August 2008 and May 2010 chest X-ray reports showing the lung fields are clear.  The examiner also noted a January 2008 computed tomography (CT) scan showing the lungs appeared clear and well expanded with no active infiltrate, effusion or pneumothorax demonstrated.  A February 2011 PFT showed a flow-volume curve that is concave, as would be seen with an obstructive respiratory impairment.  An X-ray report from that time showed lungs appeared clear and well expanded with no active infiltrate, effusion, or pneumothorax demonstrated.

When reconciling all of these prior findings, the examiner indicated the Veteran's PFTs show a combined mild restrictive impairment and a moderately-severe obstructive impairment.  These findings are supported by the history of heart failure and 27 pack years of cigarette smoking.  The examiner confirmed the Veteran has heart failure and COPD.  He does not, however, according to this examiner, have an asbestos or Agent Orange related respiratory disorder or impairment.  The respiratory disorder is not the result of exposure to asbestos and is not related to the Veteran's presumed exposure to Agent Orange while serving in Vietnam.  The examiner observed that, although the Veteran was diagnosed with asbestosis by R. H., that examiner was chronicled in an article by the New York Times calling into question the credibility of that specific doctor.  The VA examiner found there is no evidence of asbestos exposure on multiple images, including high resolution CT scanning of the Veteran's chest.

In a March 2013 VA addendum opinion, this same examiner found the Veteran's claimed respiratory disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated there is no radiographic evidence of asbestos-related pulmonary disease.  The claims file was reviewed before writing the report.  The examiner conceded that an April 2004 chest radiograph revealed interstitial infiltrate in the right lung base and that a January 2004 physical examination revealed fine bibasilar crackles.  However, the examiner explained that the most recent chest radiograph and CT thorax show clear lung parenchyma and there is no evidence of asbestos-related pulmonary change.  The Veteran's PFTs showed a combined obstructive and restrictive impairment with possible positive bronchodilator response (versus variable effort), and these findings are consistent with heart failure and smoking history.  Asbestos-related lung damage does not resolve radiographically.  Exposure to asbestos may cause pleural thickening and calcified plaques, pulmonary fibrosis, and cancer; none of these are present, however.  There is no radiographic evidence of asbestos-related pulmonary disease.  Transient pulmonary crackles and radiographic opacities are not evidence of asbestos-related lung disease.  Finally then, as stated, there is no evidence of radiographic evidence of asbestos-related pulmonary disease.  

In a November 2013 supplemental opinion, this same VA examiner reiterated that the Veteran's PFTs show a combined obstructive and restrictive impairment with a possible positive bronchodilator response (versus variable effort).  These findings are explained by his documented history of heart failure and smoking.  The most recent chest radiograph and CT thorax show clear lung parenchyma.  There is no evidence of herbicide-related pulmonary change.  Although correlations have been made with the dioxin in Agent Orange and cancer, the Veteran does not have evidence of lung cancer.  There is no evidence presented or available in the medical literature that an herbicide causes the type of respiratory impairments the Veteran may have.


Analysis

Initially, the Board acknowledges that the Veteran's exposure to Agent Orange is presumed in light of his in-country service in Vietnam during the Vietnam War Era.  38 C.F.R. § 3.307(a)(6).  A June 1972 letter indicates he served as a security Guard with E Company, 20th Infantry at US Army Terminal Newport in the Republic of South Vietnam.  But his lung disorders, which do not include any form of respiratory cancer, are not on the list of diseases presumptively associated with exposure to certain herbicide agents.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e).  However, even when, as here, this presumption of service connection is inapplicable, the Veteran is not precluded from establishing his entitlement to service connection on a direct-incurrence basis.

The Veteran also as mentioned has asserted that his respiratory disorder alternatively is due to exposure to asbestos in service.  His DD Form 214 indicates he was a watercraft operator.  During the February 2011 VA examination, he reported using asbestos grinding pads in the Navy to work on ships while he was a watercraft operator.  And as some of his STRs are unavailable, the Board finds no contradictory evidence to his testimony regarding his work in service with grinding pads; the described tasks are consistent with the circumstances of his service, and his written and oral testimony regarding this type of activity is found to be credible.  See 38 U.S.C.A. § 1154(a).  Therefore, although his direct exposure to asbestos has not been independently verified, the Board finds his testimony concerning this possibility to be credible and, affording him the benefit of the doubt, accepts this as evidence of asbestos exposure in service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).

But even conceding asbestos exposure in service, the VA compensation examiner found no evidence of a current asbestos-related disorder.  The examiner indicated that the only diagnosis of asbestosis was from a non-credible source.  The Board sees that the VA examiner provided a November 2005 New York Times article indicating that the credibility of R. H., the physician who reported the diagnosis of asbestosis in November 1994, has been called into question.  Indeed, further research on this matter indicates that R. H. has agreed to stop practicing in Texas, where he was under investigation by the state's Medical Board for thousands of questionable diagnoses of the lung disease silicosis, and that he has been found guilty of conspiring to fabricate asbestos claims.  See Jury finds Harron, Law Firm guilty of racketeering,  The State Journal (December 21, 2012), http://www.statejournal.com/story/20405028/jury-finds-herron-law-firm-guilty-of-racketeering.  Given the lack of credibility by the diagnosing physician, the Board finds the November 1994 diagnosis and opinion to be of no persuasive value.  As the Court has held, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and consequent weight given these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).

Other than the single November 1994 diagnosis, the VA examiner noted that the Veteran has not been diagnosed with asbestosis and, in fact, asbestosis has been medically ruled out.  Specifically, the VA examiner noted the multiple chest X-ray reports in the claims file as well as the chest CT report from January 2008 finding no infiltrates suggestive of this disease.

So based on review of the record, consideration of the Veteran's lay statements, and the physical examination, the VA examiner diagnosed the Veteran with COPD and combined mild restrictive impairment and moderately-severe obstructive impairment.  These diagnoses were noted as early as 2011, over three decades after the Veteran's separation from the military.  With regards to etiology, the VA examiner found that none of the diagnoses were likely related to the Veteran's military service, including herbicide exposure or asbestos exposure.  In the February 2011 VA examination report, the VA examiner determined that the combined obstructive and restrictive impairment with possible positive bronchodilator response, instead, was more consistent with heart failure and smoking history.

The Board finds the 2013 VA examination and subsequent addendum opinions most persuasive.  They are based on a thorough review of the record, physical examination, detailed research into medical literature, and diagnostic testing.  The examiner considered whether any of the lung disorders found could be related directly to in-service complaints, asbestos exposure, or Agent Orange exposure and provided a detailed and extremely comprehensive rationale for all opinions rendered.  Also significant, no credible medical professional has ever linked any current lung disorder to any incident of the Veteran's military service, to include asbestos exposure or Agent Orange exposure.

The Veteran is competent to describe his symptomatology during and since his service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  However, the lung or respiratory conditions he is claiming are not simple, rather medically complex, so as a layman he is incapable of providing probative comment on their appropriate diagnoses and etiologies.  Moreover, despite his occasional assertions otherwise, there is no credible evidence suggesting a continuity of symptomatology since his service.  Indeed, to the contrary, in the report of his April 1973 National Guard enlistment examination, he specifically denied experiencing shortness of breath.  Furthermore, during his later July 1985 VA Agent Orange screening, he again denied having shortness of breath or other respiratory symptoms.

In short, no credible medical examiner has ever associated any current diagnosis involving the Veteran's lungs with anything that occurred during his military service, including especially exposure to asbestos and/or herbicides.  In fact, there are medical opinions expressly to the contrary.  So as the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  This claim resultantly must be denied.


ORDER

The claim of entitlement to service connection for a respiratory disorder, including due to exposure to Agent Orange and/or asbestos, is denied.

However, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD and schizoaffective disorder, namely, additionally for major depressive disorder and paranoid schizophrenia, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


